                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RYAN ELLIOT FEHDERAU,                       )                    8:18CV588
                                            )
                     Plaintiff,             )
                                            )                MEMORANDUM
       v.                                   )                 AND ORDER
                                            )
FIRST NATIONAL OF NEBRASKA,                 )
INC., d/b/a FIRST NATIONAL BANK             )
OF OMAHA                                    )
                                            )
                     Defendant.             )


       On May 16, 2019, the court ordered Plaintiff to file an amended complaint within 30
days or face dismissal of this action (Filing 17). To date, Plaintiff has not filed an amended
complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED:

       This matter is dismissed without prejudice because Plaintiff failed to prosecute it
diligently and failed to comply with this court's orders. The court will enter judgment by a
separate document.

       DATED this 21st day of June, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
